Citation Nr: 1028731	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-38 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and J.N.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1956 to January 
1960.  He also had additional service in the Marine Corps 
Reserve.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In October 2009, the Board determined that new and material 
evidence had been submitted to reopen the claims of entitlement 
to service connection for bilateral hearing loss and tinnitus, 
and subsequently remanded those claims on the merits for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for many 
years thereafter, and the most probative evidence fails to link 
the current disorder to service.

2.  Tinnitus was not shown in service or reported for many years 
thereafter, and the most probative evidence fails to link the 
current disorder to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may such be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  This letter also advised 
the Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, VA treatment 
records and examination reports, private treatment records, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  The threshold for 
normal hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current bilateral hearing loss and 
tinnitus are related to noise exposure in service.  Specifically, 
the Veteran has alleged that he was exposed to noise in service 
from gunfire (to include rifle and pistol fire) and artillery (to 
include Howitzers) while serving with the 4th Battalion and while 
stationed at Camp Pendleton, California.  He also claims that he 
was exposed to noise from aircraft while flying in non-
pressurized cabins with the 1st Marine Air Wing in Iwakuni, 
Japan.  The Veteran's DD Form 214 lists his military occupational 
specialty as a radio relay technician and shows that he did not 
receive any medals indicative of combat service.  His service 
personnel records document his pre-service jobs as a slitter 
operator, trucker, and tire spotter.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of either bilateral hearing 
loss or tinnitus.  Whispered voice tests conducted in April 1953 
(entrance into the Reserve), February 1956 (entrance into active 
service), September 1956 (Reserve officer training), and January 
1960 (separation from active service) all showed normal hearing 
bilaterally.  On reports of medical history in April 1953, 
February 1956, and September 1956, the Veteran reported that he 
had never had any ear trouble or hearing aids.  However, at a 
March 2007 private examination, at his August 2009 Travel Board 
hearing, and at a February 2010 VA audiological examination, the 
Veteran alleged that he had reported his hearing problems to an 
in-service doctor in late 1959 just prior to discharge, and that 
he decided not to have this complaint documented so that he could 
be discharged from service on time.

Following his discharge from service, the first medical evidence 
of record documenting the Veteran's report of hearing trouble 
consists of a February 2004 VA treatment record, in which the 
Veteran complained of progressive hearing loss and was assessed 
with bilateral hearing loss.  VA audiometric testing in October 
2004 documented bilateral sensorineural hearing loss at 4000 
Hertz as well as the Veteran's complaints of tinnitus.  This 
October 2004 VA treatment record also noted the Veteran's report 
of pre-military noise exposure during factory work and post-
military noise exposure during work as an electronic and mechanic 
technician.  VA audiometric testing in August 2006 again 
documented bilateral sensorineural hearing loss at 4000 Hertz as 
well as the Veteran's complaints of tinnitus.

The Veteran underwent a private audiological examination in March 
2007.  On that occasion, audiometric testing documented bilateral 
sensorineural hearing loss at 4000 Hertz as well as the Veteran's 
complaints of tinnitus.  The March 2007 private examiner opined 
that the Veteran's bilateral sensorineural hearing loss and 
tinnitus are more likely than not a result of noise exposure 
while in service.

At his August 2009 Travel Board hearing, the Veteran alleged that 
his hearing problems had become progressively worse since his 
time in service.  However, he acknowledged that his tinnitus and 
decreased hearing loss became very noticeable to him after much 
time had passed since his service discharge.  The Veteran also 
contended that he never had any civilian jobs (either prior to 
service or following service) which exposed him to acoustic 
trauma.  He also mentioned that he obtained his current hearing 
aid through a catalog.

Pursuant to the Board's October 2009 remand, the Veteran 
underwent a VA audiological examination in February 2010.  On 
that occasion, the examiner indicated his detailed review of the 
claims file and conducted a thorough interview and examination of 
the Veteran.  The Veteran reported gradual bilateral hearing loss 
that began in service, as well as at least four in-service 
episodes of hearing loss and ear pain (while being transported on 
non-pressurized aircraft) which were acute and resolved.  He also 
reported tinnitus beginning in 1959 (after artillery fire and 
during non-pressurized flights) which resolved, but he noted that 
it has occurred intermittently since in a random fashion, and he 
admitted he had no idea what caused it.  The Veteran described 
his post-service civilian occupation working as an electronic and 
mechanic technician for two years without ear protection.  It was 
noted that he currently drank coffee daily.  Audiometric testing 
documented bilateral sensorineural hearing loss.

The October 2009 examiner noted that the Veteran's service 
treatment records are silent for tinnitus.  He also reiterated 
the Veteran's reports that his acute tinnitus from in-service 
artillery fire had resolved, and that his acute hearing loss, ear 
pain, and tinnitus after aircraft flights had also resolved.  The 
examiner opined that ear pain with hearing loss and tinnitus from 
pressure changes from aircraft flights would not necessarily lead 
to permanent hearing loss or tinnitus.  The examiner further 
noted that the Veteran's current tinnitus (described as occurring 
occasionally and randomly) is inconsistent with tinnitus typical 
of noise exposure, and furthermore the Veteran reported that he 
had no idea what caused or triggered it.  The examiner noted that 
the August 2006 VA audiogram thresholds were within age norms for 
presbycusis (with the exception of 8000 Hertz in the right ear, 
where the threshold was slightly beyond age norms), and that the 
March 2007 private audiogram thresholds were also within age 
norms for presbycusis.  Based on the February 2010 audiogram 
thresholds, the examiner concluded that the Veteran's hearing 
loss had progressed significantly since his 2006 VA audiogram and 
2007 private audiogram, including in the low and mid frequencies, 
and that this was all inconsistent with military noise exposure.  
The examiner noted that noise exposure most typically affects the 
high frequencies, and cited research studies showing that 
hazardous noise exposure has an immediate effect on hearing and 
does not have a delayed onset, nor is it progressive or 
cumulative.

Given the available evidence, particularly since the Veteran's 
thresholds were within age norms in 2007 (decades after 
separation from service), the October 2009 examiner clinically 
opined that the Veteran's current bilateral hearing loss and 
tinnitus less likely as not arose during service and are less 
likely as not related to any incident in service.  The examiner 
noted it was possible that aging and occupational noise exposure 
had contributed to the Veteran's hearing loss and possibly to his 
tinnitus, and that caffeine had contributed to his tinnitus.  The 
examiner also suggested that the progression of hearing loss 
since 2008 was suggestive of other possible etiology, but he 
admitted that he could not determine the etiology of the 
Veteran's hearing loss and tinnitus, or the relationship between 
his tinnitus and hearing loss, without resorting to mere 
speculation.

Upon review of the record, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  Neither bilateral hearing loss nor tinnitus was shown 
in service or for many years thereafter.  In this regard, post-
service VA and private treatment records reflect that the Veteran 
was not assessed with bilateral hearing loss or tinnitus until 
more than 40 years after his service discharge.

The Board acknowledges the opinion of the March 2007 private 
examiner, who opined that the Veteran's bilateral sensorineural 
hearing loss and tinnitus are more likely than not a result of 
noise exposure while in service.  However, the March 2007 
examiner did not provide any supporting rationale for her 
opinion, nor did she contemplate any possible pre-service or 
post-service occupational or recreational noise exposure in 
rendering her opinion.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence).  

On the other hand, the October 2009 VA examiner reviewed the 
claims file in detail, considered the Veteran's service treatment 
records, thoroughly interviewed and examined the Veteran, and 
provided adequate rationale for the opinion that the Veteran's 
current bilateral hearing loss and tinnitus did not arise in 
service and are not related to any incident in service.  The 
examiner discussed how the current findings did not support the 
conclusion that the hearing loss and tinnitus were related to 
noise exposure in service, as well as citing medical treatise 
information.  For these reasons, the opinion by the October 2009 
VA examiner is of greater probative value than the opinion of the 
March 2007 private examiner.

In addition, the Veteran's lay contentions regarding the onset 
and etiology of his bilateral hearing loss and tinnitus are not 
competent medical evidence, as the diagnosis and etiology of 
audiological disabilities requires medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  Although the Veteran contends he has 
suffered from bilateral hearing loss since service, medical 
testing is required to establish such, and such diagnostic 
testing was not accomplished until more than 40 years after his 
service discharge.  Further, whether the symptoms he reportedly 
experienced in service or following service are in any way 
related to his current disorders requires medical expertise to 
determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) 
("Although the veteran is competent to testify to the pain he 
has experienced since his tour in the Persian Gulf, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is currently 
diagnosed with.").  

While the Board acknowledges that tinnitus is a condition capable 
of lay observation, the Veteran himself has acknowledged that his 
tinnitus and decreased hearing loss did not become very 
noticeable to him until after much time had passed since his 
service discharge.  Furthermore, the Veteran has been 
inconsistent with regard to his reports of pre-service and post-
service noise exposure, as documented in the October 2004 VA 
treatment record and at his August 2009 Travel Board hearing.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider bias in lay evidence and conflicting 
statements of the veteran in weighing credibility).  
Additionally, while tinnitus is capable of lay observation, 
determining the etiology of chronic tinnitus requires medical 
expertise.  Thus, the Board concludes that the medical findings 
are of greater probative value than the Veteran's contentions 
regarding the etiology of his bilateral hearing loss and 
tinnitus.

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that the Veteran's bilateral 
hearing loss and tinnitus were not shown in service or for many 
years thereafter, and have not been shown to be etiologically 
related to his active service.  Accordingly, service connection 
for bilateral hearing loss and tinnitus is not warranted on any 
basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


